                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
    Debtors.
                                                                  Hearing Date: July 20, 2021 at 10:00 a.m. (ET)
                                                                  Supplemental Objection Deadline: July 8, 2021 at 4:00 p.m. (ET)

               AMENDED NOTICE OF HEARING TO CONSIDER APPROVAL OF
             DISCLOSURE STATEMENT AND SOLICITATION PROCEDURES FOR
              THE THIRD AMENDED CHAPTER 11 PLAN OF REORGANIZATION
                FOR BOYS SCOUTS OF AMERICA AND DELAWARE BSA, LLC

         PLEASE TAKE FURTHER NOTICE THAT, in accordance with the continuances by
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), the
hearing to determine whether to, among other things, approve the Disclosure Statement and the
relief requested in the Solicitation Procedures Motion [D.I. 2295] has been continued and will be
held via videoconference on July 20, 2021 at 10:00 a.m. (Eastern Time) (the “Disclosure
Statement Hearing”) before the Honorable Laurie Selber Silverstein. Please be advised that, in
accordance with prior continuances, the Disclosure Statement Hearing may be adjourned or
continued from time to time by the Bankruptcy Court or the Debtors without further notice other
than as indicated in any notice or agenda of matters scheduled for a particular hearing that is filed
with the Bankruptcy Court or by being announced in open court. If the Disclosure Statement
Hearing is continued, the Debtors will post the new date and time of the Disclosure Statement
Hearing at https://omniagentsolutions.com/BSA.

       PLEASE TAKE FURTHER NOTICE THAT the supplemental deadline to object to
approval of the Disclosure Statement or the relief requested in the Solicitation Procedures
Motion is July 8, 2021 at 4:00 p.m. (Eastern Time). To the extent any party has already filed
an objection to the Disclosure Statement consistent with the procedures prescribed in the
Prior Notice, it does not need to refile such objection. Responses and objections to approval of
the Disclosure Statement or the relief requested in the Solicitation Procedures Motion must satisfy
the requirements set forth in the prior amended notice for the Disclosure Statement Hearing [D.I.
2419] filed on March 19, 2021 (the “Prior Notice”).

     PLEASE TAKE FURTHER NOTICE THAT IF ANY OBJECTION TO THE
DISCLOSURE STATEMENT IS NOT FILED AND SERVED AS PRESCRIBED IN THE PRIOR
NOTICE, THE OBJECTING PARTY MAY BE BARRED FROM OBJECTING TO THE


1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are
      as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West
      Walnut Hill Lane, Irving, Texas 75038.
ADEQUACY OF THE DISCLOSURE STATEMENT AND MAY NOT BE HEARD AT THE
DISCLOSURE STATEMENT HEARING.

        PLEASE TAKE FURTHER NOTICE THAT copies of the Disclosure Statement, the
Plan, and the Solicitation Procedures Motion are available for review and download free of charge
on the website maintained by the Debtors’ claims, noticing, and solicitation agent, Omni Agent
Solutions, at https://omniagentsolutions.com/BSA.

Dated: June 18, 2021

WHITE & CASE LLP                                   /s/ Paige N. Topper
Jessica C. Lauria (admitted pro hac vice)          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1221 Avenue of the Americas                        Derek C. Abbott (No. 3376)
New York, New York 10020                           Andrew R. Remming (No. 5120)
Telephone: (212) 819-8200                          Eric W. Moats (No. 6441)
Email: jessica.lauria@whitecase.com                Paige N. Topper (No. 6470)
– and –                                            1201 North Market Street, 16th Floor
                                                   P.O. Box 1347
WHITE & CASE LLP                                   Wilmington, Delaware 19899-1347
Michael C. Andolina (admitted pro hac vice)        Telephone: (302) 351-9314
Matthew E. Linder (admitted pro hac vice)          Email: dabbott@morrisnichols.com
Laura E. Baccash (admitted pro hac vice)                   aremming@morrisnichols.com
Blair M. Warner (admitted pro hac vice)                    emoats@morrisnichols.com
111 South Wacker Drive                                     ptopper@morrisnichols.com
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com


                       Attorneys for the Debtors and Debtors in Possession




                                               2
